Detailed Action
	This action is responsive to an original application filed on 1/29/2019 with acknowledgement that this application is a 371 of PCT/JP2017/025847 and claims a priority date of 9/28/2016 to foreign application JP2016-188987. 
	Claims 1-16 are currently pending.  Claims 1, 10, and 11 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on December 14, 2021 is acknowledged.  Seven pages of amended claims, one page of amended abstract, and five pages of amended drawings were received on 12/14/2021.  The abstract and drawings are amended such that they are no longer objected to.  Claims 1, 3, 6-7, 10-12, and 16 have been amended.  The amended claims are reviewed and are no longer rejected under 35 U.S.C. 112(b), however Claim 10 remains objected to as noted below. 
Election/Restrictions
Applicant's election with traverse of Fuel Injection Valve Species I (First Embodiment Shown in Figures 4-7) in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the grounds that all Species are substantially related such that search and examination of one Species would necessarily encompass search and examination of others. 
This argument is not found persuasive because, while Claims 1-16 all apply to Species I (First Embodiment Shown in Figures 4-7), Species II (Second Embodiment Shown in Figure 8), and Species III (Third Embodiment Shown in Figure 9), the distinguishing mutually exclusive feature of the injection hole shape in each species requires employing a different search strategy including searching with different keywords related to the injection hole geometry.  Thus, the search and examination of Species I does not necessarily encompass search and examination of Species II and Species III, regardless of what is currently written in the claims.    
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 10 is objected to because of the following informalities: 
In Claim 10 Lines 6-7, “an internal diameter side exit end portion on an exit surface of the first upstream hole” should be revised to “an internal diameter side exit end portion on the exit surface of the first upstream hole” to ensure proper antecedent basis.  (Note that the objection to this portion of Claim 10 in the previous office action was made in error, therefore Claim 10 Lines 6-7 were in proper format prior to the latest amendment, since Claim 10 Line 6 already states “an exit surface of a first upstream hole”).   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected as being anticipated by JP 2004-204806 A to Aoki et al. (“Aoki”).
As to Claim 10, Aoki discloses a fuel injection valve (Fig. 2 #10 “injector”) comprising a plurality of injection holes (Figs. 16A and 16B, #81, #82, #83, and #84) on a front end section (See Fig. 2, the injection holes are located on an end of #30 valve body), each of the plurality of injection holes including an upstream hole (Fig. 17 #77 “hole”) formed on an upstream side and a downstream hole (Fig. 18 #63 “guide path”) that is connected to the upstream hole and formed on a downstream side of the upstream hole (See Fig. 18), wherein 
a first injection hole (See Annotated Fig. 18A) is configured so that an angle (See Annotated Fig. 18C, “angle B”) formed by a tangent drawn parallel to an exit surface of a first upstream hole (See Annotated Fig. 18C, a line is drawn parallel to an opposing exit surface of the first upstream hole, the line is tangent to #77, crosses #77 at a single point and does not intersect #77) and a straight line connecting an internalPage 5 of 10Application No. To be determined Attorney Docket No. 109531.PB896USdiameter side exit end portion on the exit surface of the first upstream hole (See Annotated Fig. 18C) and an internal diameter side exit end portion on an exit surface of a first downstream hole (See Annotated Fig. 18C) is smaller than an angle (See Annotated Fig. 18C, “angle A”) formed by the tangent drawn parallel to the exit surface of the first upstream hole (See Annotated Fig. 18C) and a straight line connecting an external diameter side exit end portion on the exit surface of the first upstream hole (See Annotated Fig. 18C) and an external diameter side exit end portion on the exit surface of the first downstream hole (See Annotated Fig. 18C, end portions that include more than a single point are circled, Angle B is smaller than angle A, Also See Annotated Fig. 18-Detail for reference), and 
a second injection hole positioned in an end portion on an opposite side of the first injection hole with respect to a valve element center axis among the plurality of injection holes (See Annotated Fig. 18A) is configured so that an angle (See Annotated Fig. 18C, “angle D”) formed by a tangent drawn parallel to an exit surface of a second upstream hole (See Annotated Fig. 18C) and a straight line connecting an internal diameter side exit end portion on the exit surface of the second upstream hole and an internal diameter side exit end portion on an exit surface of a second downstream hole (See Annotated Fig. 18C) is smaller than an angle (See Annotated Fig. 18C, “angle C”) formed by the tangent drawn parallel to the exit surface of the second upstream hole and a straight line connecting an external diameter side exit end portion on the exit surface of the second upstream hole and an external diameter side exit end portion on the exit surface of the second downstream hole (See Annotated Fig. 18C, end portions that include more than a single point are circled, Angle D is smaller than Angle C, Also See Annotated Fig. 18-Detail for reference).
As to Claim 11, Aoki discloses a fuel injection valve (Fig. 2 #10 “injector”) comprising a plurality of injection holes (Figs. 16A and 16B, #81, #82, #83, and #84) on a front end section (See Fig. 2, the injection holes are located on an end of #30 valve body), each of the plurality of injection holes including an upstream hole (Fig. 17 #77 “hole”) formed on an upstream side and a downstream hole (Fig. 18 #63 “guide path”) that is connected to the upstream hole and formed on a downstream side of the upstream hole, wherein 
a first injection hole (See Annotated Fig. 18D) is configured so that an angle (Annotated Fig. 18E, “angle B”) formed by a tangent drawn parallel to an exit surface of a first upstream hole (See Annotated Fig. 18E) and a straight line connecting an internal diameter side exit end portion on the exit surface of the first upstream hole and an internal diameter side exit end portion on an exit surface of a first downstream hole (See Annotated Fig. 18E) is smaller than an angle (Annotated Fig. 18E, “angle A”) formed by the tangent drawn parallel to the exit surface of the first upstream hole (See Annotated Fig. 18E) and a straight line connecting an external diameter side exit end portion on the exit surface of the first upstream hole and an external diameter side exit end portion on the exit surface of the first downstream hole, (See Annotated Fig. 18E, end portions that include more than a single point are circled, Angle B is smaller than Angle A, Also See Annotated Fig. 18-Detail for reference) and 
a third injection hole (See Annotated Fig. 18D) formed adjacent to the first injection hole in a circumferential direction (See Fig. 16 and Annotated Fig. 18D, the third injection hole is next to the first injection hole in a circumferential direction by 180 degrees) is configured so that an angle (Annotated Fig. 18E “angle D”) formed by a tangent drawn parallel to an exit surface of a third upstream hole (See Annotated Fig. 18E) and a straight line connecting an internal diameter side exit end portion on an exit surface of the third upstream hole and an internal diameter side exit end portion on an exit surface of a third downstream hole (See Annotated Fig. 18E) is larger than an angle (Annotated Fig. 18E, “angle C”) formed by the tangent drawn parallel to the exit surface of the third upstream hole (See Annotated Fig. 18E) and a straight line connecting an external diameter side exit end portion on the exit surface of the third upstream hole and an external diameter side exit end portion on the exit surface of the third downstream hole (Annotated Fig. 18E, end portions that include more than a single point are circled, Angle D is larger than Angle C, Also See Annotated Fig. 18-Detail for reference).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US Patent 9,194,351 to Albrodt et al. (“Albrodt”) and US PGPUB 2012/0305674 A1 to Buehner et al. (“Buehner”).
As to Claim 1, Aoki discloses a fuel injection valve (Fig. 2 #10 “injector”) comprising a plurality of injection holes (Figs. 16A and 16B, #81, #82, #83, and #84) on a front end section (See Fig. 2, the injection holes are located on an end of #30 valve body), each of the plurality of injection holes including an upstream hole (Fig. 18 #77 “hole”) formed on an upstream side and a downstream hole (Fig. 18 #63 “guide path”) that is connected to the upstream hole (See Fig. 18), formed on a downstream side of the upstream hole (See Fig. 18), and has a diameter different from that of the upstream hole (See Fig. 18), wherein
a center axis of a first downstream hole (See Annotated Fig. 18A) is configured to be eccentric to a center axis side of the fuel injection valve (See Fig. 18) relative to a center axis of a first upstream hole of a first injection hole (See Fig. 18, the center axis of the first downstream hole is closer to the center axis of the fuel injection valve than the center axis of the first upstream hole).
Regarding Claim 1, Aoki does not teach wherein an eccentricity amount of another downstream hole with respect to another upstream hole of at least one of the other injection holes is different from an eccentricity amount of the first injection hole with respect to the first upstream hole (See Annotated Fig. 18A, the eccentricity direction of the second downstream hole with respect to the second upstream hole is the opposite of the eccentricity direction of the first downstream hole with respect to the first upstream hole, however the eccentricity amounts appear to be equal in magnitude and the cross sectional shape of each injection hole appears to be the same).
However, Albrodt discloses a fuel injection valve (See Fig. 1) comprising a plurality of injection holes (See Fig. 4) wherein each injection hole comprises an upstream hole (Fig. 2 #41 “inlet openings”) and a downstream hole (Fig. 2 #44 “outlet openings”), and wherein an eccentricity amount of each upstream hole relative to each downstream hole can be varied (See Col. 4 Lines 17-19).
Furthermore, Buehner discloses a fuel injection valve (Fig. 1 #1 “fuel injector”) comprising a plurality of injection holes (Fig. 1 # 40, 50, 60, 70, 80, and 90) wherein the cross-sectional shape of each injection hole differs (See Fig. 1 and Paragraph 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Aoki such the cross-sectional shape of each injection hole differs from one another as taught by that an eccentricity amount of another downstream hole with respect to another upstream hole of at least one of the other injection holes is different from an eccentricity amount of the first injection hole with respect to the first upstream hole, as doing so would utilize the known technique taught by Albrodt of varying an eccentricity amount of an upstream hole relative to a downstream hole to yield the predictable result of spraying with a decisively controlled swirl intensity (See Col. 4 Lines 17-19) while also utilizing the known technique taught by Buehner of having each injection hole differing in cross-section shape to yield the predictable result of spraying sufficiently atomized fuel to specific areas of a combustion chamber where desired amounts of fuel are intended to reach (See Paragraphs 0002-0004).
As to Claim 2, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki further discloses wherein the first upstream hole and the first downstream hole of the first injection hole are configured so that fuel from the first upstream hole collides with a side wall on an external diameter side on an exit surface of the first downstream hole (See Annotated Fig. 18A, it is understood that fuel goes into the first upstream hole and travels into the first downstream hole, the configuration of the first injection hole is such that fuel from the first upstream hole will collide with a side wall on an external diameter side on an external diameter side on an exit surface of the first downstream hole).
As to Claim 3, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki further discloses wherein each of the plurality of injection holes includes a different-diameter downstream hole (Fig. 18 #612 and #622) having a different diameter from a respective downstream hole and formed on a further downstream side of the downstream hole (See Fig. 18, the diameter of #612 and #622 is smaller than the diameters of the first downstream hole and second downstream hole), and
the different-diameter downstream hole is formed to have an injection length shorter than that of the downstream hole (See Annotated Fig. 18B).
As to Claim 4, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki further discloses wherein among the plurality of injection holes, the center axis of the first upstream hole of the first injection hole is configured to have a smallest angle with respect to a center axis of the fuel injection valve (See Annotated Fig. 18A, the center axis of the first upstream hole and the center axis of the second upstream hole both appear to have a ninety degree angle with respect to the center axis of the fuel injection valve, thus the center axis of the first upstream hole and the center axis of the second upstream hole both have the smallest angle of ninety degrees with respect to the center axis of the fuel injection valve).
As to Claim 5, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 4 above, Aoki further discloses wherein among the plurality of injection holes, a second injection hole positioned in an end portion on an opposite side of the first injection hole with respect to the center axis of the fuel injection valve includes a second upstream hole (See Annotated Fig. 18A) formed on an upstream side and a second downstream hole (See Annotated Fig. 18A) that is connected to the second upstream hole and formed on a downstream side of the second upstream hole (See Annotated Fig. 18A), and 
a center axis of the second downstream hole (See Annotated Fig. 18A) is at a position eccentric to a center axis side of the fuel injection valve relative to a center axis of the second upstream hole (See Annotated Fi. 18A).
As to Claim 6, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 4 above, Aoki does not disclose wherein among the plurality of injection holes, a third injection hole formed adjacent to the first injection hole in a circumferential direction includes a third upstream hole formed on an upstream side and a third downstream hole that is connected to the third upstream hole and formed on a downstream side of the third upstream hole, and
a center axis of the third downstream hole is at a position eccentric to a side away from a center axis side of the fuel injection valve relative to a center axis of the third upstream hole.
However, Aoki does disclose providing additional injection holes on a fuel injection valve in a circumferential direction depending on the performance of an engine of which the fuel injection valve is applied (Machine Translation Page 8 Paragraph 0027 and Machine Translation Page 11 Paragraph 35, See Fig. 5 and Annotated Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third injection hole formed adjacent to the first injection hole in a circumferential direction as doing so would utilize a known technique to yield a predictable result of providing additional fuel to additional areas depending on the expected performance of an engine.  Furthermore, including a third injection hole formed adjacent to the first injection hole in a circumferential direction (See Annotated Fig. 15) would result in the third injection hole including a third upstream hole (See Annotated Fig. 18F) formed on an upstream side and a third downstream hole (See Annotated Fig. 18F) that is connected to the third upstream hole and formed on a downstream side of the third upstream hole (See Annotated Fig. 18F), and
a center axis of the third downstream hole is at a position eccentric to a side away from a center axis side of the fuel injection valve relative to a center axis of the third upstream hole (See Annotated Fig. 18F, a portion of the center axis of the third downstream hole is at a position eccentric to a side away from a center side of the fuel injection valve relative to a center axis of the third upstream hole).
As to Claim 7, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki further discloses wherein an angle formed by a tangent drawn parallel to an exit surface of the first upstream hole (See Annotated Fig. 18C) and a straight line connecting an external diameter side exit end portion on the exit surface of the first upstream hole (See Annotated Fig. 18C) and an external diameter side exit end portion on an exit surface of the first downstream hole is 45 deg. or larger (See Annotated Fig. 18C, Angle E appears to be larger than 90 degrees, Also See Annotated Fig. 18-Detail for reference).
As to Claim 8, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki does not specifically disclose wherein in a state where the fuel injection valve is attached to an internal combustion engine, the first injection hole among the plurality of injection holes is disposed to be oriented most to a front end portion of an ignition plug.
However, Aoki does disclose a fuel injection valve wherein an injection hole among a plurality of injection holes can be disposed to be oriented to a specific location by adjusting the angle of the injection hole (See Machine Translation Page 20, Paragraph 0069).  Additionally, Aoki discloses wherein an injector can be installed in a combustion chamber such that it is oriented towards an ignition plug (See Machine Translation Page 20, Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above by adjusting the first injection hole such that in a state where the fuel injection valve is attached to an internal combustion engine, the first injection hole among the plurality of injection holes is disposed to be oriented most to a front end portion of an ignition plug, as doing so would utilize a known technique to yield the predictable result of having fuel delivered to the ignition plug.
As to Claim 9, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 1 above, Aoki further discloses wherein among the plurality of injection holes, a second injection hole (See Annotated Fig. 18A) positioned in an end portion on an opposite side of the first injection hole with respect to a valve element center axis includes a second upstream hole (See Annotated Fig. 18A) formed on an upstream side and a second downstream hole (See Annotated Fig. 18A) that is connected to the second upstream hole and formed on a downstream side of the second upstream hole (See Annotated Fig. 18A), and 
a center axis of the second downstream hole is configured to be eccentric to a center axis side of the fuel injection valve relative to a center axis of the second upstream hole (See Fig. 18, the center axis of the second downstream hole is closer to the center axis of the valve element than the center axis of the second upstream hole).
As to Claim 16, in reference to the fuel injection valve of Aoki in view of Albrodt and Buehner as applied to Claim 5 above, Aoki does not disclose wherein among the plurality injection holes, a third injection hole formed adjacent to the first injection hole in a circumferential direction includes a third upstream hole formed on an upstream side and a third downstream hole that is connected to the third upstream hole and formed on a downstream side of the third upstream hole, and
a center axis of the third downstream hole is at a position eccentric to a side away from a center axis side of the fuel injection valve relative to a center axis of the third upstream hole.
However, Aoki does disclose providing additional injection holes on a fuel injection valve in a circumferential direction depending on the performance of an engine of which the fuel injection valve is applied (Machine Translation Page 8 Paragraph 0027 and Machine Translation Page 11 Paragraph 35, See Fig. 5 and Annotated Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third injection hole formed adjacent to the first injection hole in a circumferential direction as doing so would utilize a known technique to yield a predictable result of providing additional fuel to additional areas depending on the expected performance of an engine.  Furthermore, including a third injection hole formed adjacent to the first injection hole in a circumferential direction (See Annotated Fig. 15) would result in the third injection hole including a third upstream hole (See Annotated Fig. 18F) formed on an upstream side and a third downstream hole (See Annotated Fig. 18F) that is connected to the third upstream hole and formed on a downstream side of the third upstream hole (See Annotated Fig. 18F), and
a center axis of the third downstream hole is at a position eccentric to a side away from a center axis side of the fuel injection valve relative to a center axis of the third upstream hole (See Annotated Fig. 18F, a portion of the center axis of the third downstream hole is at a position eccentric to a side away from a center side of the fuel injection valve relative to a center axis of the third upstream hole).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki.
As to Claim 12, Aoki as applied to Claim 10 above does not specifically disclose wherein among the plurality of injection holes, a third injection hole formed adjacent to the first injection hole in a circumferential direction includes a third upstream hole formed on an upstream side and a third downstream hole that is connected to the third upstream hole and formed on a downstream side of the third upstream hole, and 
an angle formed by a tangent drawn parallel to an exit surface of the third upstream hole and a straight line connecting an internal diameter side exit end portion on the exit surface of the third upstream hole and an internal diameter side exit end portion on an exit surface of the third downstream hole is larger than an angle formed by the tangent drawn parallel to the exit surface of the third upstream hole and a straight line connecting an Page 7 of 10Application No. To be determinedAttorney Docket No. 109531.PB896USexternal diameter side exit end portion on the exit surface of the third upstream hole and an external diameter side exit end portion on the exit surface of the third downstream hole.
However, Aoki does disclose providing additional injection holes on a fuel injection valve in a circumferential direction depending on the performance of an engine of which the fuel injection valve is applied (Machine Translation Page 8 Paragraph 0027 and Machine Translation Page 11 Paragraph 35, See Fig. 5 and Annotated Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third injection hole formed adjacent to the first injection hole in a circumferential direction as doing so would utilize a known technique to yield a predictable result of providing additional fuel to additional areas depending on the expected performance of an engine.  Furthermore, including a third injection hole formed adjacent to the first injection hole in a circumferential direction (See Annotated Fig. 15) would result in an angle formed by a tangent drawn parallel to an exit surface of the third upstream hole and a straight line connecting an internal diameter side exit end portion on the exit surface of the third upstream hole and an internal diameter side exit end portion on an exit surface of the third downstream hole being larger than an angle formed by the tangent drawn parallel to the exit surface of the third upstream hole and a straight line connecting an Page 7 of 10Application No. To be determinedAttorney Docket No. 109531.PB896USexternal diameter side exit end portion on the exit surface of the third upstream hole and an external diameter side exit end portion on the exit surface of the third downstream hole (See Annotated Fig. 18F and Annotated Fig. 18G, Angle F is larger than angle G, Also See Annotated Fig. 18-Detail for reference).
As to Claim 13, Aoki as applied to Claim 10 above does not specifically disclose wherein in a state where the fuel injection valve is attached to an internal combustion engine, the first injection hole among the plurality of injection holes is disposed to be oriented most to a front end portion of an ignition plug, and the second injection hole is disposed to be oriented most to an upper surface center portion of a piston.
However, Aoki does disclose a fuel injection valve wherein injection holes among a plurality of injection holes can be disposed to be oriented to specific locations by adjusting the angles of the injection holes (See Machine Translation Page 20, Paragraph 0069).  Additionally, Aoki discloses wherein an injector can be installed in a combustion chamber such that it is oriented towards an ignition plug or a piston (See Machine Translation Page 20, Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Aoki as applied to Claim 10 above by adjusting the first injection hole and second injection hole such that in a state where the fuel injection valve is attached to an internal combustion engine, the first injection hole among the plurality of injection holes is disposed to be oriented most to a front end portion of an ignition plug, and the second injection hole is disposed to be oriented most to an upper surface center portion of a piston, as doing so would utilize a known technique to yield the predictable result of having fuel delivered to the ignition plug and also having fuel delivered to the piston.
As to Claim 14, Aoki as applied to Claim 10 above does not specifically disclose wherein among the plurality of injection holes, a third injection hole formed adjacent to the first injection hole in a circumferential direction includes a third upstream hole formed on an upstream side and a third downstream hole that is connected to the third upstream hole and formed on a downstream side of the third upstream hole, and a center axis of the third downstream hole is at a position eccentric to a side away from a center axis of the fuel injection valve relative to a center axis of the third upstream hole.
However, Aoki does disclose providing additional injection holes on a fuel injection valve in a circumferential direction depending on the performance of an engine of which the fuel injection valve is applied (Machine Translation Page 8 Paragraph 0027 and Machine Translation Page 11 Paragraph 35, See Fig. 5 and Annotated Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third injection hole formed adjacent to the first injection hole in a circumferential direction as doing so would utilize a known technique to yield a predictable result of providing additional fuel to additional areas depending on the expected performance of an engine.  Furthermore, including a third injection hole formed adjacent to the first injection hole in a circumferential direction (See Annotated Fig. 15) would result in the third injection hole including a third upstream hole (See Annotated Fig. 18F) formed on an upstream side and a third downstream hole (See Annotated Fig. 18F) that is connected to the third upstream hole and formed on a downstream side of the third upstream hole (See Annotated Fig. 18F), and
a center axis of the third downstream hole is at a position eccentric to a side away from a center axis side of the fuel injection valve relative to a center axis of the third upstream hole (See Annotated Fig. 18F, a portion of the center axis of the third downstream hole is at a position eccentric to a side away from a center side of the fuel injection valve relative to a center axis of the third upstream hole).
As to Claim 15, Aoki as applied to Claim 14 above further discloses wherein among the plurality of injection holes, a fourth injection hole (See Annotated Fig. 15 and Annotated Fig. 18F) formed adjacent to the third injection hole in a circumferential direction includes a fourth upstream hole (See Annotated Fig. 18F, the fourth injection hole is near the third injection hole in a circumferential direction and Merriam Webster defines “adjacent” as “not distant”, also in the alternative it is understood that additional groups of injection holes can be added to the fuel injection valve such that a fourth injection hole is directly next to the third injection hole rather than across from the third injection hole) formed on an upstream side and a fourth downstream hole (See Annotated Fig. 18F) that is connected to the fourth upstream hole and formed on a downstream side of the fourth upstream hole (See Annotated Fig. 18F), andPage 8 of 10Application No. To be determined Attorney Docket No. 109531.PB896USa center axis of the fourth downstream hole is at a position eccentric to a side away from a center axis of the fuel injection valve relative to a center axis of the fourth upstream hole (See Annotated Fig. 18F, a portion of the center axis of the fourth downstream hole is at a position eccentric to a side away from a center side of the fuel injection valve relative to a center axis of the fourth upstream hole).

    PNG
    media_image1.png
    467
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    1106
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    949
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    484
    949
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    758
    1106
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    484
    949
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    758
    1106
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    758
    1106
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    758
    927
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/14/2021 with respect to Claims 10 and 11 have been fully considered but they are not persuasive.
In regards to Claim 10, applicant submits that Aoki does not disclose a second injection hole positioned in an end portion on an opposite side of the first injection hole with respect to a valve element center axis among the plurality of injection holes is configured so that an angle formed by a tangent drawn parallel to an exit surface of a second upstream hole and a straight line connecting an internal diameter side exit end portion on the exit surface of the second upstream hole and an internal diameter side exit end portion on an exit surface of a second downstream hole is smaller than an angle formed by the tangent drawn parallel to the exit surface of the second upstream hole and a straight line connecting an external diameter side exit end portion on the exit surface of the second upstream hole and an external diameter side exit end portion on the exit surface of the second downstream hole.  This argument is not found persuasive because Aoki does disclose the above claimed features as previously noted and shown further in the latest provided annotated Figures 18C and 18-Detail.  Examiner notes that the previously shown annotated Figure 18C in the non-final rejection mailed 9/28/2021 exemplified the various angles that can be construed based on lines drawn from an exit surface of the upstream hole and an exit surface of a downstream hole.  Examiner notes that the latest provided annotated Figures 18C and 18-Detail further exemplify with greater detail the angles that can be construed based on lines drawn from an exit surface of an upstream hole and an exit surface of a downstream hole.  Examiner notes that multiple sizes of angles can be derived from two intersecting lines as exemplified in the annotated figures provided.   Furthermore, examiner notes that the term “portion” (Which Dictionary.com defines as “a part of any whole, either separated from or integrated with it”) does not limit the term “portion of an exit surface” to a single point and rather can include multiple points on an exit surface, therefore a range of angles can be construed relative to straight lines drawn through the claimed exit surfaces.
In regards to Claim 11, applicant submits that Aoki does not disclose a third injection hole formed adjacent to the first injection hole in a circumferential direction is configured so that an angle formed by a tangent drawn parallel to an exit surface of a third upstream hole and a straight line connecting an internal diameter side exit end portion on an exit surface of the third upstream hole and an internal diameter side exit end portion on an exit surface of a third downstream hole is larger than an angle formed by the tangent drawn parallel to the exit surface of the third upstream hole and a straight line connecting an external diameter side exit end portion on the exit surface of the third upstream hole and an external diameter side exit end portion on the exit surface of the third downstream hole,.  This argument is not found persuasive because Aoki does disclose the above claimed features as previously noted and shown further in the latest provided annotated Figures 18E and 18-Detail.  Examiner notes that the previously shown annotated Figure 18E in the non-final rejection mailed 9/28/2021 exemplified the various angles that can be construed based on lines drawn from an exit surface of the upstream hole and an exit surface of a downstream hole.  Examiner notes that the latest provided annotated Figures 18C and 18-Detail further exemplify with greater detail the angles that can be construed based on lines drawn from an exit surface of an upstream hole and an exit surface of a downstream hole.  Examiner notes that multiple sizes of angles can be derived from two intersecting lines as exemplified in the annotated figures provided.   Furthermore, examiner notes that the term “portion” (Which Dictionary.com defines as “a part of any whole, either separated from or integrated with it”) does not limit the term “portion of an exit surface” to a single point and rather can include multiple points on an exit surface, therefore a range of angles can be construed relative to straight lines drawn through the claimed exit surfaces.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752


/CODY J LIEUWEN/Primary Examiner, Art Unit 3752